 


114 HRES 583 EH: Providing for consideration of the bill (H.R. 1644) to amend the Surface Mining Control and Reclamation Act of 1977 to ensure transparency in the development of environmental regulations, and for other purposes; providing for consideration of the joint resolution (S.J. Res. 22) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Corps of Engineers and the Environmental Protection Agency relating to the definition of “waters of the United States” under the Federal Water Pollution Control Act; providing for consideration of the bill (H.R. 3662) to enhance congressional oversight over the administration of sanctions against certain Iranian terrorism financiers, and for other purposes; and providing for proceedings during the period from January 14, 2016, through January 22, 2016.
U.S. House of Representatives
2016-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 583 
In the House of Representatives, U. S.,

January 12, 2016
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1644) to amend the Surface Mining Control and Reclamation Act of 1977 to ensure transparency in the development of environmental regulations, and for other purposes; providing for consideration of the joint resolution (S.J. Res. 22) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Corps of Engineers and the Environmental Protection Agency relating to the definition of waters of the United States under the Federal Water Pollution Control Act; providing for consideration of the bill (H.R. 3662) to enhance congressional oversight over the administration of sanctions against certain Iranian terrorism financiers, and for other purposes; and providing for proceedings during the period from January 14, 2016, through January 22, 2016. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 1644) to amend the Surface Mining Control and Reclamation Act of 1977 to ensure transparency in the development of environmental regulations, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources. After general debate the bill shall be considered for amendment under the five-minute rule. It shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule the amendment in the nature of a substitute recommended by the Committee on Natural Resources now printed in the bill. The committee amendment in the nature of a substitute shall be considered as read. All points of order against the committee amendment in the nature of a substitute are waived. No amendment to the committee amendment in the nature of a substitute shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the committee amendment in the nature of a substitute. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the joint resolution (S.J. Res. 22) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Corps of Engineers and the Environmental Protection Agency relating to the definition of waters of the United States under the Federal Water Pollution Control Act. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure; and (2) one motion to commit. 
3.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3662) to enhance congressional oversight over the administration of sanctions against certain Iranian terrorism financiers, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs; and (2) one motion to recommit.  4.On any legislative day during the period from January 14, 2016, through January 22, 2016— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and  (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 
5.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 4 of this resolution as though under clause 8(a) of rule I.   Karen L. Haas,Clerk. 